

EXHIBIT 10.1


NOVATION AGREEMENT




between


CERES MANAGED FUTURES LLC,
CERES TACTICAL SYSTEMATIC L.P.,
ISAM (USA) LLC,
INTERNATIONAL STANDARD ASSET MANAGEMENT,
ISAM FUNDS (UK) LIMITED


and
ISAM SYSTEMATIC MANAGEMENT




--------------------------------------------------------------------------------

THIS NOVATION AGREEMENT is dated October 25th, 2018
THE PARTIES TO THIS AGREEMENT ARE AS FOLLOWS:
(1)
CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”) with its
principal place of business at 522 Fifth Avenue, New York, New York 10036;

(2)
CERES TACTICAL SYSTEMATIC L.P., a New York limited
partnership (the “Partnership”) with its principal place of business at 522
Fifth Avenue, New York, New York 10036;

(3)
ISAM (USA) LLC (“ISAM USA”), a limited liability company incorporated under the
laws of Delaware with its principal place of business at 5100 Town Centre
Circle, Tower II, Suite 430, Boca Raton, Florida, 33486, United States of
America;

(4)
INTERNATIONAL STANDARD ASSET MANAGEMENT (“ISAM”), a company incorporated under
the laws of the Cayman Islands and whose registered office is at Grand Pavilion
Commercial Centre, 1st Floor, 802 West Bay Road, P.O. Box 30599, KY1-1203, Grand
Cayman, Cayman Islands;

(5)
ISAM FUNDS (UK) LIMITED (“ISAM Funds”), a limited liability company incorporated
under the laws of England and Wales with its registered address at 55 Baker
Street, London, W1U 8EW, United Kingdom; and

(6)
ISAM SYSTEMATIC MANAGEMENT (“ISAM SM”)., a company incorporated under the laws
of the Cayman Islands and whose registered office is at Grand Pavilion
Commercial Centre, 1st Floor, 802 West Bay Road, P.O. Box 30599, KY1-1203, Grand
Cayman, Cayman Islands.

BACKGROUND
(A)
CMF, the Partnership, ISAM USA, ISAM and ISAM Funds are parties to an Amended
and Restated Management Agreement dated 1 November 2017, as amended from time to
time (the “Contract”).

(B)
As part of an internal reorganisation, ISAM wishes to transfer its rights and
obligations under the Contract to ISAM SM.

(C)
ISAM SM is registered with the U.S. Commodity Futures Trading Commission
(“CFTC”) as a commodity trading advisor and is a member of the National Futures
Association.

(D)
The parties have therefore agreed to novate ISAM’s rights, obligations and
liabilities under the Contract to ISAM SM on the terms of this Novation
Agreement with effect from 1 November 2018 (the “Effective Date”).

- 2 -

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Novation Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.
DEFINITIONS

Terms defined in the Contract are used herein as so defined, unless otherwise
provided in this Novation Agreement.
2.
EFFECTIVE DATE

The Novation Agreement takes effect on the Effective Date.
3.
NOVATION

3.1
ISAM transfers all its rights and obligations under the Contract to ISAM SM.
ISAM SM shall enjoy all the rights and benefits of ISAM under the Contract, and
all references to ISAM in the Contract shall be read and construed as references
to ISAM SM.

3.2
ISAM SM agrees to perform the Contract and be bound by terms in every way as if
it were the original party to it in place of ISAM.

3.3
CMF, the Partnership, ISAM USA and ISAM Funds (together the “Continuing
Parties”) agree to perform the Contract and be bound by its terms in every way
as if ISAM SM were the original party to it in place of ISAM.

4.
RELEASE OF OBLIGATIONS AND LIABILITIES

4.1
The Continuing Parties release ISAM from all future obligations to them under
the Contract and ISAM releases the Continuing Parties from all obligations to it
under the Contract.

4.2
Each of the Continuing Parties and ISAM SM shall have the right to enforce the
Contract and pursue any claims and demands under the Contract against the other
with respect to matters arising before, on or after the Effective Date as though
ISAM SM were the original party to the Contract instead of ISAM.

4.3
Each of the Continuing Parties releases and discharges ISAM from all claims and
demands under or in connection with the Contract, whether arising before or on
the Effective Date, and in each case whether known or unknown to the releasing
party.

5.
GOVERNING LAW

This Novation Agreement and any dispute arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of the
State of New York.
6.
ARBITRATION

The parties agree that any dispute or controversy arising out of or relating to
this Novation Agreement or the interpretation thereof, shall be settled by
arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Novation Agreement as written
and the arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgement upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
7.
COUNTERPARTS

This Novation Agreement may be executed in one or more counterparts, each of
which will be deemed an original agreement and all of which will constitute one
and the same instrument.




- 3 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the day
and
year first written above with effect from and including the Effective Date.




CERES MANAGED FUTURES LLC
By  /s/ Patrick T. Egan                
      Patrick T. Egan
      President and Director
 
ISAM (USA) LLC
 
By          /s/ Alex Greyserman           
NAME: Alex Greyserman
TITLE:  Executive Vice President
 
 
 
CERES TACTICAL SYSTEMATIC L.P.
By:     Ceres Managed Futures LLC
          (General Partner)
By   /s/ Patrick T. Egan                
Patrick T. Egan
President and Director
 
 
 
 
 
ISAM FUNDS (UK) LIMITED
 
 
 
 
 
By          /s/ Jaco Wentzel              
NAME: Jaco Wentzel
TITLE:  Director
 
ISAM SYSTEMATIC MANAGEMENT
 
By          /s/ Mark Fagan          
NAME: Mark Fagan
TITLE:  Director
 
INTERNATIONAL STANDARD ASSET MANAGEMENT
 
 
By          /s/ Mark Fagan                    
NAME: Mark Fagan
TITLE:  Director
 



- 4 -